Citation Nr: 9916229	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
sinusitis of the left maxillary.

2.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a compensable evaluation for 
sinusitis of the left maxillary and entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.

The Board also notes that the veteran submitted a timely 
notice of disagreement with an October 1997 rating decision 
denying service connection for headaches on a secondary 
basis.  In March 1998, he was provided a Statement of the 
Case on this issue and informed of the requirement that he 
submit a substantive appeal on this issue.  Thereafter, no 
further correspondence was received from the veteran, and 
this issue was not addressed in the statement submitted by 
the veteran's representative at the local level in June 1998.  
In the November 1998 informal hearing presentation, the 
veteran's representative noted the veteran's statement in the 
record that he has headaches associated with sinusitis.  The 
representative did not request the Board to accept the 
informal hearing presentation as the substantive appeal on 
the headache issue or otherwise say anything to suggest that 
the veteran is seeking appellate review with respect to this 
issue.  Therefore, the Board has concluded that the veteran 
is not currently seeking appellate review with respect to 
this issue.


REMAND

The veteran contends that he is entitled to a compensable 
rating for the service-connected sinusitis.  In addition, the 
veteran has indicated that the October 1997 VA examination 
was inadequate in that it was conducted a few weeks after he 
had stopped taking antibiotics for another disorder and the 
antibiotics had cleared up his sinuses.  

In the January 1998 notice of disagreement, the veteran 
indicated that he currently was receiving treatment at the VA 
outpatient clinic in Youngstown, Ohio.  In February 1998, the 
RO sent a request to the Youngstown VA Medical Center for 
outpatient treatment records from January 1997 to the 
present.  At the time the case was certified to the Board in 
June 1998, no additional VA outpatient treatment records had 
been received.  In December 1998, the RO received additional 
VA outpatient treatment records and forwarded them to the 
Board.  The Board has associated those records with the 
veteran's claims file.  Because the RO has not had the 
opportunity to review this additional evidence, the case must 
be remanded.

The evidence of record contains medical records from Trumbull 
Memorial Hospital through January 7, 1998, showing treatment 
for sinusitis.  The RO should ascertain whether there are any 
additional records from this private facility of treatment of 
the veteran's service-connected sinusitis and obtain those 
records.

The most recent VA examination of the veteran's service-
connected sinusitis of the left maxillary was conducted in 
October 1997.  However, records from Trumbull Memorial 
Hospital demonstrate treatment for sinusitis in December 1997 
and January 1998, suggesting that the veteran's sinusitis may 
have increased in severity since the last VA examination.  In 
light of this fact, as well as the veteran's allegation that 
the results of the October 1997 VA examination were not 
accurate due to his recently having been prescribed 
antibiotics for an unrelated disorder, the veteran should be 
scheduled for another examination of his service-connected 
sinusitis of the left maxillary.

The Board further notes that in the November 1998 informal 
hearing presentation, the representative raised the issue of 
entitlement to a compensable rating for otitis externa.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  He should be requested 
specifically to inform the RO if there 
are additional, pertinent medical records 
from Trumbull Memorial Hospital or 
Youngstown VA Medical Center.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not already been obtained.

2.  The veteran should also be requested 
to submit medical evidence, such as 
evidence of prescriptions of antibiotics, 
which could demonstrate the length and 
amount of treatment for episodes of 
sinusitis.

3.  After the above development has been 
completed to the extent possible, the 
veteran should be scheduled for a VA 
examination by the appropriate specialist 
to determine the current nature and 
extent of impairment due to the service-
connected sinusitis of the left maxillary 
and otitis externa.  The veteran's claims 
file must be made available to the 
examiner for review.  It is requested 
that the examiner note on the examination 
report whether the claims file was 
reviewed.  All pertinent tests and 
studies should be completed, to include 
X-rays of the sinuses.  The examiner 
should note all current symptoms of 
otitis externa and left maxillary 
sinusitis, such as headaches, pain and 
tenderness of the affected sinus, and 
purulent discharge or crusting.  The 
examiner should note, if possible, the 
number of episodes per year of sinusitis, 
whether the episodes of sinusitis 
required antibiotic treatment, and the 
length of such treatment.  The examiner 
should provide an opinion as to the 
impact of the service-connected otitis 
externa and sinusitis of the left 
maxillary on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the claim for a 
compensable evaluation for otitis externa 
and readjudicate the issue of entitlement 
to a compensable evaluation for sinusitis 
of the left maxillary sinus.  The RO 
should also readjudicate the issue of 
entitlement to a compensable evaluation 
under the provisions of 38 C.F.R. 
§ 3.324, if it has not been rendered 
moot.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or a timely notice of disagreement is 
received with respect to any other issue, the RO should issue 
a Supplemental Statement of the Case and afford the veteran 
and his representative with an appropriate opportunity to 
respond.  The veteran should be informed of the requirements 
to perfect an appeal with respect to any new issue addressed 
in the supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



